 

Exhibit 10.18

 

Execution Copy

 

SEPARATION AGREEMENT AND RELEASE OF ALL CLAIMS

 

This Separation Agreement and Release of All Claims (the “Agreement”) is entered
into by and between Elisabeth DeMarse (referred to hereinafter as "you'' or the
“Executive”) and TheStreet, Inc., a Delaware corporation (the “Company”). The
Executive and the Company hereinafter collectively referred to as the Parties.

 

RECITALS

 

WHEREAS, the Company and the Executive previously entered into an Amended and
Restated Severance Agreement dated December 21, 2015 (the “Severance Agreement”)
that set forth certain severance protections, subject to certain conditions, if
the Company terminates the Executive’s employment without Cause (within the
meaning of the Severance Agreement);

 

WHEREAS, the Company previously granted the Executive options to purchase common
stock of the Company as follows: (i) 224,640 shares on March 7, 2012, which
qualifies as an incentive stock option; and (ii) 1,525,360 shares on March 7,
2012, which is a nonqualified stock option (each, an “Option” and collectively,
the “Options”);

 

WHEREAS, the Executive and the Company have mutually agreed to the termination
of Executive’s employment, which the Company will treat as a termination without
Cause (for purposes of the Severance Agreement) effective as of February 29,
2016 (the “Termination Date”);

 

WHEREAS, for the period from the date of delivery of this Agreement, February
22, 2016 (the “Notice Date”) until the Termination Date (such period, the
“Transition Period”), the Executive will provide transition services on an as
needed basis at the request of the Company (the “Transition Services”); and

 

WHEREAS, the Parties desire to formalize the terms and conditions related to the
Transition Services and the termination of the Executive’s employment
relationship with the Company pursuant to this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises and conditions set forth
herein, and for other good and sufficient consideration, the sufficiency of
which is hereby acknowledged, the Company and the Executive agree as follows:

 



  

 

 

AGREEMENT

 

 1.       Transition Services and Separation From Service.

 

(a)          The Executive understands that effective as of the Notice Date, the
Executive will cease to be the Chief Executive Officer of the Company and
Executive will cease to be a member of the Board of Directors of the Company
(the “Board”). After the Notice Date, the Executive will not hold herself out as
representing the Company or otherwise attempt to bind the Company to any
contractual arrangements.

 

(b)           Effective as of the Notice Date, the Executive shall become a
non-Executive employee of the Company and, in such position, shall provide
Transition Services as reasonably requested by the Company until the Termination
Date. The Executive will not be required to come to the office during the
Transition Period. Effective as of the Termination Date, the Executive will
cease to be an employee of, or have any connection with, or claims against the
Company (except for payments or benefits due hereunder).

 

(c)          During the Transition Period, subject to the compliance with the
terms of this Agreement and the reasonable requests of the Company, the
Executive shall continue to receive her base salary based on her current annual
rate of $480,000, which shall be paid in accordance with the Company’s normal
payroll practices, subject to applicable federal, state, local and employment
tax withholding. Additionally, during the Transition Period, the Executive will
remain eligible to participate in the employee benefits offered by the Company
in accordance with the terms of such employee benefit plans, including, without
limitation, continued vacation accrual during the Transition Period. The
Executive’s right to participate in the employee benefits offered by the Company
shall cease on the Termination Date, except as set forth herein or as required
by applicable law.

 

2.        Accrued Benefits. On the Termination Date, the Executive will be paid
$29,195.40, which will represent all of the Executive’s salary, all of
Executive’s accrued, but unused, vacation and all other wages earned through the
Termination Date, less all applicable withholdings and required deductions. The
Executive agrees that as of the Termination Date, the Executive has been paid
all compensation due the Executive as of the Termination Date by virtue of the
Executive’s employment, in keeping with the Company’s policy and practice,
except any payments or rights pursuant to this Agreement that will be paid
following the Termination Date.

 

3.        Restrictive Covenants. The award agreements evidencing the Options
(collectively, the “Option Agreements”) and the Severance Agreement both contain
certain restrictive covenants applicable to the Executive following her
termination of employment, which shall remain in full force and effect. For
purpose of this Agreement, the term “Restrictive Covenants” shall mean the
restrictive covenants set forth in the Option Agreements and the Severance
Agreement.

 

4.        Benefits. If the Executive timely signs and does not revoke this
Agreement, as set forth in Section 21 below, continues to comply with the
Restrictive Covenants and she complies with this Agreement, she will be eligible
for the benefits set forth below in consideration of her Transition Services,
her cooperation with the Company and her release of claims in favor of the
Company:

 



  

 

 

(a)          Severance Benefits. The Executive will be entitled to the severance
benefits set forth in Section 1 of the Severance Agreement after the Termination
Date, as follows:

 

(i)          a lump sum cash payment in an amount equal to $1,104,000, less all
applicable withholdings and other required deductions, which will be paid to the
Executive as soon as practical after the Effective Date (as defined below); and

 

(ii)         provided the Executive is eligible for, and timely elects
continuation coverage pursuant to the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”), the Company will reimburse the Executive for
the COBRA premiums for such coverage (at the coverage levels in effect
immediately prior to the Executive’s Termination Date, to the extent otherwise
eligible for such coverage) for the Executive and the Executive’s covered
dependents until the earliest of (x) the date that the Company has paid premiums
for COBRA coverage for eighteen (18) months and (z) the date that the Executive
(or the Executive’s spouse or dependents) are no longer eligible for COBRA
coverage.

 

(b)          Equity Awards and Vesting Acceleration. As of the Termination Date,
an aggregate total of 36,470 of the shares subject to your Options will be
unvested (the “Unvested Options”). Subject to your satisfaction of the
conditions hereunder, the Unvested Options will become fully vested and
exercisable as of the Effective Date and, for the avoidance of doubt, the
Unvested Options shall remain outstanding from the Termination Date until the
Effective Date. Therefore, as of the Effective Date, subject to your compliance
with all of the requirements hereunder, you will be fully vested in your Options
as of the Effective Date. The Options will otherwise remain subject to award
agreements evidencing your Options (each, an “Award Agreement" and collectively,
the "Award Agreements”) and the equity plan pursuant to which the Options were
granted.

 

(c)          Extension of Post-Termination Exercise Period. As consideration for
the Executive’s execution of this Agreement following Termination of Employment
prior to the Second Offer Expiration Date (as defined below), the Company will
modify Section 8(a) of each of the Award Agreements to extend your
post-termination exercise period from six (6) months following your termination
of Employment to February 28, 2018. The Options will otherwise remain subject to
the terms and conditions set forth in the Award Agreements and the equity plan
pursuant to which the Options were granted, including, without limitation, the
“Additional Termination Events and Claw-Back” set forth in Section 11 of the
Award Agreements.

 



  

 

 

5.          General Releases and Waivers of Claims.

 

(a)          The Executive’s Release of Company. In consideration of the
payments and benefits provided to you under Section 4 of this Agreement and
after consultation with counsel, the Executive on behalf of her and each of her
respective heirs, executors, administrators, representatives, agents, successors
and assigns (collectively, the “Releasing Parties”) hereby irrevocably and
unconditionally release and forever discharge the Company and its current and
former subsidiaries and affiliates and each of their respective current and
former officers, employees, directors, shareholders and agents (“Company
Parties”) from any and all claims, actions, causes of action, rights, judgments,
fees and costs (including attorneys’ fees), obligations, damages, demands,
accountings or liabilities of whatever kind or character (collectively,
“Claims”), including, without limitation, any Claims based upon contract, tort,
or under any federal, state, local or foreign law, that the Releasing Parties
may have, or in the future may possess, arising out of any aspect of the
Executive’s employment relationship with and service as an employee, officer,
director or agent of the Company, or the termination of such relationship or
service, that occurred, existed or arose on or prior to the date hereof;
provided, however, that the Executive does not release, discharge or waive (i)
any rights to payments and benefits provided under the Agreement, (ii) any right
the Executive may have to enforce this Release or the Agreement, (iii) the
Executive’s eligibility for indemnification in accordance with the Company’s
certificate of incorporation, bylaws or other corporate governance document, any
applicable insurance policy or any contract or provision to which the Executive
is a party or as to which the Executive otherwise is entitled to indemnification
benefits, with respect to any liability she incurred or might incur as an
employee, officer or director of the Company, (iv) any claims for accrued,
vested benefits under any employee benefit or pension plan of the Company
Parties subject to the terms and conditions of such plan and applicable law
including, without limitation, any such claims under COBRA or the Employee
Retirement Income Security Act of 1974, or (v) any rights under or in respect of
the Option Agreements (collectively, the “Applicable Agreements”).

 

(b)          The Executive’s Specific Release of ADEA Claims. In further
consideration of the payments and benefits provided to the Executive under the
Agreement, the Executive on behalf of her and the other Releasing Parties hereby
unconditionally release and forever discharge the Company Parties from any and
all Claims that the Releasing Parties may have as of the date the Executive
signs this Agreement arising under the Federal Age Discrimination in Employment
Act of 1967, as amended, and the applicable rules and regulations promulgated
thereunder (“ADEA”), By signing this Agreement, the Executive hereby
acknowledges and confirms the following: (i) the Executive was advised by the
Company in connection with her termination to consult with an attorney of her
choice prior to signing this Agreement and to have such attorney explain to her
the terms of this Agreement, including, without limitation, the terms relating
to her/her release of claims arising under ADEA, and the Executive has in fact
consulted with an attorney; (ii) the Executive was given a period of not fewer
than twenty-one (21) days to consider the terms of this Agreement and to consult
with an attorney of her choosing with respect thereto; and (iii) the Executive
knowingly and voluntarily accepts the terms of this Agreement. The Executive
also understands that she has seven (7) days following the date on which she
signs this Agreement within which to revoke the release contained in this
paragraph, by providing the Company a written notice of her/her revocation of
the release and waiver contained in this paragraph.

 



  

 

 

(c)          Company’s Release of the Executive. The Company for itself and on
behalf of the Company Parties hereby irrevocably and unconditionally release and
forever discharge the Releasing Parties from any and all Claims, including,
without limitation, any Claims based upon contract, tort, or under any federal,
state, local or foreign law, that the Company Parties may have, or in the future
may possess, arising out of any aspect of the Executive’s employment
relationship with and service as an employee, officer, director or agent of the
Company, or the termination of such relationship or service, that occurred,
existed or arose on or prior to the date hereof, excepting (i) any Claim which
would constitute or result from conduct by the Executive that constituted the
basis for termination for Cause (within the meaning of the Severance Agreement)
or could be a crime of any kind, or (ii) rights arising under or in respect of
the Equity Agreements. Anything to the contrary notwithstanding in this Release,
nothing herein shall release the Executive or any other Releasing Party from any
Claims based on any right the Company may have to enforce this Agreement or any
of the Applicable Agreements.

 

(d)          No Assignment. The parties represent and warrant that they have not
assigned any of the Claims being released under this Agreement.

 

6.          No Admission. Nothing contained in this Agreement shall constitute
or be treated as an admission by you or the Company of any liability,
wrongdoing, or violation of law.

 

7.          Proceedings. Neither the Executive nor the Company have filed any
complaint, charge, claim or proceeding against the other party before any local,
state or federal agency, court or other body relating to the Executive’s
employment or the termination thereof (each, individually, a “Proceeding”).

 

8.          Remedies.

 

(a)          In the event the Executive initiates or voluntarily participates in
any Proceeding involving any of the matters waived or released in this
Agreement, or if she fails to abide by any of the terms of this Agreement, or if
she revokes her prior execution of this Agreement within the seven (7)-day
period described below, the Company may, in addition to any other remedies it
may have, reclaim any amounts paid to her, and terminate any benefits or
payments that are due pursuant to the termination provisions of the Agreement,
without waiving the release granted herein. In addition, in the event that the
Executive has failed to comply with the Restrictive Covenants (other than as a
result of an unintentional and immaterial disclosure of confidential
information), the Company may, in addition to any other remedies it may have, to
the extent permitted in the Agreement and the Option Agreements reclaim any
amounts paid to her pursuant to the Agreement or the Option Agreements, without
waiving the release granted herein. The Executive acknowledges and agrees that
the remedy at law available to the Company for breach of any of her
post-termination obligations under the Agreement or any of the Applicable
Agreements or her obligations hereunder or thereunder would be inadequate and
that damages flowing from such a breach may not readily be susceptible to being
measured in monetary terms. Accordingly, the Executive acknowledges, consents
and agrees that, in addition to any other rights or remedies that the Company
may have at law or in equity, the Company shall be entitled to seek a temporary
restraining order or a preliminary or permanent injunction, or both, without
bond or other security, restraining the Executive from breaching her post-
termination obligations under the Agreement or any of the Applicable Agreements
or her obligations hereunder or thereunder. Such injunctive relief in any court
shall be available to the Company, in lieu of, or prior to or pending
determination in, any arbitration proceeding.

 



  

 

 

(b)          The Executive understands that by entering into this Agreement she
will be limiting the availability of certain remedies that she may have against
the Company and limiting also her ability to pursue certain claims against the
Company.

 

(c)          The Company acknowledges and agrees that the remedy at law
available to the Executive for breach of any of its post-termination obligations
under the Agreement or any of the Applicable Agreements or its obligations
hereunder or thereunder would be inadequate and that damages flowing from such a
breach may not readily be susceptible to being measured in monetary terms.
Accordingly, the Company acknowledges, consents and agrees that, in addition to
any other rights or remedies that the Executive may have at law or in equity,
the Executive shall be entitled to seek a temporary restraining order or a
preliminary or permanent injunction, or both, without bond or other security,
restraining the Company from breaching its post-termination obligations under
the Agreement or any of the Applicable Agreements or its obligations hereunder
or thereunder. Such injunctive relief in any court shall be available to the
Executive, in lieu of, or prior to or pending determination in, any arbitration
proceeding.

 

(d)          The Company understands that by entering into this Agreement it
will be limiting the availability of certain remedies that it may have against
the Executive and limiting also its ability to pursue certain claims against the
Executive.

 

9.          Cooperation with the Company. In addition, the Executive shall,
without further compensation, cooperate with and assist the Company in the
investigation of, preparation for or defense of any actual or threatened third
party claim, investigation or proceeding involving the Company or its
predecessors or affiliates and arising from or relating to, in whole or in part,
the Executive’s employment with the Company or its predecessors or affiliates
for which the Company requests the Executive’s assistance, which cooperation and
assistance shall include, but not be limited to, providing truthful testimony
and assisting in information and document gathering efforts. In connection
herewith, it is agreed that the Company will use its reasonable best efforts to
assure that any request for such cooperation will not unduly interfere with the
Executive’s other material business and personal obligations and commitments.

 

10.         Confidential Information. At all times in the future, you will
remain bound by the confidentiality provisions that you are subject to pursuant
to the Company’s employee handbook, the Equity Agreements, the Company’s Code of
Business Conduct & Ethics and The Street's Insider Trading Compliance Program
(collectively, the “Confidentiality Agreements”). You may request a copy of any
of the Confidentiality Agreements from Ronni Diamant at any time and the Company
will provide you such documents within two business days after your request.

 

11.         Return of Property. You agree that, as of the Termination Date, you
have returned to the Company any and all Company property in your possession or
control, including, without limitation, equipment, documents (in paper and
electronic form), credit cards, and phone cards and/or you have returned or
destroyed all Company property that you stored in electronic form or media
(including, but not limited to, any Company property stored in your personal
computer, USB drives or in a cloud environment); provided, however, that you may
retain your Company-provided laptop.

 



  

 

 

12.         Opportunity to Consult with Counsel. The Executive acknowledges that
she has had an opportunity to consult with and be represented by counsel of the
Executive’s choosing in the review of this Agreement, that you have been advised
by the Company to do so, that the Executive is fully aware of the contents of
the Agreement and of its legal effect, that the preceding paragraphs recite the
sole consideration for this Agreement, and that the Executive enters into this
Agreement freely, without duress or coercion, and based on the Executive’s own
judgment and wishes and not in reliance upon any representation or promise made
by the Company, other than those contained herein.

 

13.         Mutual Non-Disparagement. The Executive agrees not to disparage the
Company or to do anything in a manner likely to portray the Company, its
products or personnel in a negative light or that might injure the Company’s
business or affairs. This would include, but is not limited to, disparaging
remarks about the Company as well as its shareholders, officers, directors,
employees, agents, advisors, partners, affiliates, consultants, products,
services, formulae, business practices, corporate structure or organization, and
marketing methods. The Company (limited to its officers and directors) agrees
that it will not make, at any time, directly or indirectly, any oral or written
public statements that are disparaging of Executive.

 

14.         No Reemployment. You acknowledge that you will have no right to
employment with the Company after the Termination Date and that you shall not
apply for reemployment with the Company after the Termination Date.

 

15.         Section 409A. You and the Company intend that all payments made
under this Agreement are exempt from the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended, the regulations and other guidance
there under and any state law of similar effect (collectively “Section 409A”) so
that none of the payments or benefits will be subject to the adverse tax
penalties imposed under Section 409A, and any ambiguities herein will be
interpreted to be so exempt. In no event will the Company reimburse you for any
taxes or other penalties that may be imposed on you as a result of Section 409A
and you shall indemnify the Company for any liability that arises as a result of
Section 409A.

 

16.         Entire Agreement. You agree that except for the Confidentiality
Agreements, and except as otherwise expressly provided in this Agreement, this
Agreement renders null and void any and all prior or contemporaneous agreements
between you and the Company or any affiliate of the Company, including, but not
limited to, the Employment Agreement. You and the Company agree that this
Agreement constitutes the entire agreement between you and the Company and any
affiliate of the Company regarding the subject matter of this Agreement, and
that this Agreement may be modified only in a written document signed by you and
a duly authorized officer of the Company.

 

17.         Choice of Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of New York.

 

18.         Severability. The provisions of this Agreement are severable. If any
provision of this Agreement is held invalid or unenforceable, such provision
shall be deemed deleted from this Agreement and such invalidity or
unenforceability shall not affect any other provision of this Agreement, the
balance of which will remain in and have its intended full force and
effect;provided, however that if such invalid or unenforceable provision may be
modified so as to be valid and enforceable as a matter of law, such provision
shall be deemed to have been modified so as to be valid and enforceable to the
maximum extent permitted by law.

 



  

 

 

19.        Headings. The headings of the Sections of this Agreement are provided
for convenience only. They do not alter or limit, in any way, the text of any
Section of this Agreement.

 

20.        Execution in Counterparts. You agree that this Agreement may be
executed in counterparts, each of which shall be an original, but all of which
together shall constitute one agreement. Execution of a facsimile copy or
scanned image shall have the same force and effect as execution of an original,
and a facsimile signature or scanned image of a signature shall be deemed an
original and valid signature.

 

21.        Expiration of the Offer.

 

(a)          You must execute this Agreement twice to receive all of the
benefits under this Agreement. You will need to execute this Agreement (x)
during the twenty-one (21) day period following the Notice Date (the “First
Offer Expiration Date”) and (y) during the twenty-one (21) day period following
the Termination Date (the "Second Offer Expiration Date” and together with the
First Offer Expiration Date, the “Offer Expiration Dates”).

 

(b)          After you have reviewed this Agreement and obtained whatever advice
and counsel you consider appropriate regarding it, you should evidence your
agreement to the terms of this Agreement by dating and signing no later than the
applicable Offer Expiration Dates.

 

(c)          If you fail to execute this Agreement prior to both Offer
Expiration Dates, the offer contained in this Agreement will automatically
expire at midnight on the Offer Expiration Date for which you failed to timely
execute this Agreement.

 

(d)          The Executive acknowledges that this Agreement does not apply to
any new claims that may arise after this Agreement is fully executed by the
Executive.

 

[Signature Page Follows]

 



  

 

 

To accept this Agreement, please sign and date this Agreement prior to each
Offer Expiration Date and return it to Ronni Diamant.

 

  Sincerely,       THESTREET, INC.       By /s/ Steve Zacharias     (Signature)
        Name: Steve Zacharias         Title: Chairman. Compensation Committee

 

[Company Signature Page to DeMarse Separation Agreement and Release of All
Claims]

 

  

 



ACKNOWLEDGMENT AND SIGNATURE

 

First Expiration Date: By signing below, I, Elisabeth E. DeMarse, acknowledge
and agree as follows:

 

I have up to twenty-one (21) days after the Notice Date within which to review
it and to discuss with an attorney of my own choosing, at my own expense,
whether or not I wish to sign it. Furthermore, I have seven (7) days after I
have signed this Agreement during which time I may revoke this Agreement. If I
wish to revoke this Agreement, I may do so by delivering a letter of revocation
to Ronni Diamant, no later than the close of business on the 7th day after I
sign this Agreement.

 

My agreement with the terms of this Agreement is signified by my signature
below. Furthermore, I acknowledge that I have read and understand this Agreement
and that I sign this release of all claims voluntarily, with full appreciation
that at no time in the future may I pursue any of the rights I have waived in
this Agreement.

 

I acknowledge that if I either violate any of the terms of this Agreement or I
fail to sign the Agreement a second time following my Termination Date, I will
not receive the severance benefits under this Agreement.

 

Accepted this 22nd day of February, 2016

 

/s/ Elisabeth E. DeMarse    Elisabeth E. DeMarse  

 

Second Expiration Date: By signing below, I, Elisabeth E. DeMarse, acknowledge
and agree as follows:

 

I have up to twenty-one (21) days after the Termination Date within which to
review it and to discuss with an attorney of my own choosing, at my own expense,
whether or not I wish to sign it. Furthermore, I have seven (7) days after I
have signed this Agreement during which time I may revoke this Agreement. If I
wish to revoke this Agreement, I may do so by delivering a letter of revocation
to Ronni Diamant, no later than the close of business on the 7th day after I
sign this Agreement. I am signing this Separation Agreement and Release of All
Claims on or after my last day of employment with the Company.

 

Because of the revocation period, if I don't revoke this Agreement, I understand
that this Agreement shall not become effective or enforceable until the 8th day
after the date I sign this Agreement the second time on or after the Termination
Date (the “Effective Date'').

 

Accepted this ___ day of __________, 2016

 

    Elisabeth E. DeMarse  

 

[Signature Page to DeMarse Separation Agreement and Release of All Claims]

 



  

